DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 12/21/21 have been received. Claims 1-8 have been amended. 
Claim Rejections - 35 USC § 112
3.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1 and 4-8 is withdrawn because the Applicant amended the claims.
4.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 2 and 3 is addressed in the Examiner’s Amendment below.
Claim Rejections - 35 USC § 102
5.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Edlund (US 2004/0081867) as cited in IDS dated 11/30/20 on claim(s) 1 is/are withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 103
6.	The rejection under 35 U.S.C. 103 as being unpatentable over Edlund (US 2004/0081867) as cited in IDS dated 11/30/20 in view of Fairlie et al. (US 6,745,105) on claims 2-8 is/are withdrawn because the Applicant amended the claims.
EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
The following examiner’s amendment is to correct antecedent basis issues in claims 2 and 3. The examiner’s amendment is not intended to affect the scope of Applicant’s claimed invention.
 The application has been amended as follows.
8.	Claim 2 has been amended to: The method according to claim 1, wherein the reactant distribution system is configured to reconfigure the reactant distribution network by inhibiting the distribution of reactant to part of the reactant distribution network downstream of [[the]] a dispensing location from which the reactant purity indicator of poor reactant purity is received.
9.	Claim 3 has been amended to: The method according to claim 2, wherein the reactant distribution system is configured to provide a valve close signal, in real time, for actuation of a valve in the reactant distribution network to prevent a flow of reactant along a distribution Page 2 of 6 4853-6707-7639.1DOCKET NO.: 091597.167202PATENT Application No.: 17/098,223Office Action Dated: September 24, 2021conduit downstream of [[a]] the dispensing location from which the reactant purity indicator of poor reactant purity is received.
Allowable Subject Matter
10.	Claims 1-8 are allowed.
11.	The following is an examiner’s statement of reasons for allowance: the invention is directed to a reactant distribution method comprising: a reactant distribution system configured to receive a reactant purity indicator from each of a plurality of sensors located at geographically disparate reactant use locations; a location associated with each  indicator from each of the plurality of sensors with reference to a reactant distribution network configured to supply reactant to the reactant use locations; the reactant distribution system adapted to reconfigure the t, between an electrical output of a first fuel cell and an electrical output of a second fuel cell, and determine a difference between a predicted output difference and the determined electrical output difference, ODt, the predicted output difference determined based on a historical output difference and a historical rate of change in the output difference determined at an earlier time, and the controller configured to provide the reactant purity indicator from each of the plurality of sensors based on the difference between the predicted and determined output difference.
	The prior art to Edlund (US 2004/0081867) discloses a reactant distribution method comprising: a reactant distribution system configured to receive a reactant purity indicator from each of a plurality of sensors located at geographically disparate reactant use locations; a location associated with each  indicator from each of the plurality of sensors with reference to a reactant distribution network configured to supply reactant to the reactant use locations; the reactant distribution system adapted to reconfigure the reactant distribution network and/or disable the use of reactant at one or more reactant use locations in response to a received indicator that is representative of poor reactant purity from a particular reactant use location based on the location of said particular reactant use location in the reactant distribution network; but does not disclose, teach or render obvious a controller configured to determine an electrical output difference, ODt, between an electrical output of a first fuel cell and an electrical output of a second fuel cell, and determine a difference between a predicted output difference and the determined electrical output t, the predicted output difference determined based on a historical output difference and a historical rate of change in the output difference determined at an earlier time, and the controller configured to provide the reactant purity indicator from each of the plurality of sensors based on the difference between the predicted and determined output difference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724